--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


July 11, 2019


SC Health Corporation
108 Robinson Road #10-00
Singapore 068900


Re:          Initial Public Offering


Ladies and Gentlemen:


This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among SC Health Corporation, a Cayman Islands exempted company (the
“Company”), and Credit Suisse Securities (USA) LLC, as representative (the
“Representative”), of the several underwriters (the “Underwriters”), relating to
an underwritten initial public offering (the “Public Offering”) of 17,250,000 of
the Company’s units (including up to 2,250,000 units that may be purchased to
cover over-allotments, if any) (the “Units”), each comprised of one of the
Company’s Class A ordinary shares, par value $0.0001 per share (the “Ordinary
Shares”), and one-half of one redeemable warrant (each whole warrant, a
“Warrant”).  Each Warrant entitles the holder thereof to purchase one Ordinary
Share at a price of $11.50 per share, subject to adjustment.  The Units will be
sold in the Public Offering pursuant to a registration statement on Form S-1 and
prospectus (the “Prospectus”) filed by the Company with the U.S. Securities and
Exchange Commission (the “Commission”) and the Company has applied to have the
Units listed on the New York Stock Exchange (the “NYSE”).  Certain capitalized
terms used herein are defined in paragraph 15 hereof.


In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, SC Health Holdings Limited, a Cayman Islands exempted company (the
“Sponsor”), and each of the undersigned individuals, each of whom is a member of
the Company’s board of directors (the “Board”) and/or member of the Company’s
management team (each, an “Insider” and collectively, the “Insiders”), hereby
agrees with the Company as follows:


1.    Each of the Sponsor and each Insider agrees that if the Company seeks
shareholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, it, he or she shall (i) vote any Ordinary
Shares owned by it, him or her in favor of the proposed Business Combination and
(ii) not redeem any Ordinary Shares owned by it, him or her in connection with
such shareholder approval.

--------------------------------------------------------------------------------

2.    Each of the Sponsor and each Insider hereby agrees that in the event that
the Company fails to consummate a Business Combination within 18 months from the
closing of the Public Offering, or such later period approved by the Company’s
shareholders in accordance with the Company’s amended and restated memorandum
and articles of association (the “Charter”), the Sponsor and each Insider shall
take all reasonable steps to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible
but not more than 10 business days thereafter, subject to lawfully available
funds therefor, redeem 100% of the Ordinary Shares sold as part of the Units in
the Public Offering (the “Offering Shares”), at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest (less up to $100,000 of interest to pay dissolution expenses
and net of taxes payable), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining shareholders and the Board, dissolve and liquidate, subject
in each case to the Company’s obligations under Cayman Islands law to provide
for claims of creditors and other requirements of applicable law.  Each of the
Sponsor and each Insider agrees not to propose any amendment to the Charter to
modify the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
18 months from the closing of the Public Offering, (i) unless the Company
provides its Public Shareholders with the opportunity to redeem their Offering
Shares upon approval of any such amendment at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest (net of taxes payable), divided by the number of then
outstanding Offering Shares and (ii) each holder of the Warrants is provided the
right to require the Sponsor or its affiliate to repurchase, at $1.00 per
Warrant (exclusive of commissions), the outstanding Warrants, as described in
the Warrant Agreement, dated July 11, 2019, among the Company, the Sponsor and
American Stock Transfer & Trust Company, LLC.


3.    The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her.  The Sponsor
and each Insider hereby further waives (i) with respect to any Founder Shares
and any Offering Shares held by it, him or her, any redemption rights it, he or
she may have in connection with the consummation of a Business Combination, 
(ii) with respect to any Founder Shares and any Offering Shares held by it, him
or her, any redemption rights available in the context of a shareholder vote to
approve such Business Combination or a shareholder vote to approve an amendment
to the Charter to modify the substance or timing of the Company’s obligation to
redeem 100% of the Offering Shares if the Company has not consummated a Business
Combination within the later of (x) 18 months from the closing of the Public
Offering and (y) such later date as may be approved by the Company’s
shareholders in accordance with the Charter and (iii) with respect to any
Founder Shares held by it, him or her, any rights to liquidating distributions
from the Trust Account if the Company fails to consummate a Business Combination
within the time period mentioned in (ii) above (although the Sponsor, the
Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any Offering Shares it or they hold if the
Company fails to consummate a Business Combination within 18 months from the
date of the closing of the Public Offering).
-2-

--------------------------------------------------------------------------------

4.    Notwithstanding the provisions set forth in paragraphs 8(a)-(d) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of the Representatives, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
Ordinary Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by it, him or her (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any Units, Ordinary Shares, Warrants
or any securities convertible into, or exercisable, or exchangeable for,
Ordinary Shares owned by it, him or her, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction, including the filing of (or
participation in the filing of) a registration statement, specified in clause
(i) or (ii).  Each of the Insiders and the Sponsor acknowledges and agrees that,
prior to the effective date of any release or waiver, of the restrictions set
forth in this paragraph 4 or paragraph 8 below, the Company shall announce the
impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver.  Any
release or waiver granted shall only be effective two business days after the
publication date of such press release.  The provisions of this paragraph will
not apply if (i) the release or waiver is effected solely to permit a transfer
of securities that is not for consideration and (ii) the transferee has agreed
in writing to be bound by the same terms described in this Letter Agreement to
the extent and for the duration that such terms remain in effect at the time of
the transfer.


5.     In the event of the liquidation of the Trust Account upon the failure of
the Company to consummate its initial Business Combination within the time
period set forth in the Charter, the Sponsor (which for purposes of
clarification shall not extend to any other shareholders, members or managers of
the Sponsor) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) any prospective target business with which the
Company has entered into a written letter of intent, confidentiality or similar
agreement or Business Combination agreement (a “Target”); provided, however,
that such indemnification of the Company by the Sponsor shall (x) apply only to
the extent necessary to ensure that such claims by a third party or a Target do
not reduce the amount of funds in the Trust Account to below the lesser of (i)
$10.00 per Offering Share or (ii) the actual amount per Offering Share held in
the Trust Account as of the date of the liquidation of the Trust Account, if
less than $10.00 per Offering Share is then held in the Trust Account due to
reductions in the value of the trust assets, in each case less taxes payable,
(y) shall not apply to any claims by a third party or a Target which executed a
waiver of any and all rights to the monies held in the Trust Account (whether or
not such waiver is enforceable) and (z) shall not apply to any claims under the
Company’s indemnity of the Underwriters against certain liabilities, including
liabilities under the Securities Act of 1933, as amended.  The Sponsor shall
have the right to defend against any such claim with counsel of its choice
reasonably satisfactory to the Company if, within 15 days following written
receipt of notice of the claim to the Sponsor, the Sponsor notifies the Company
in writing that it shall undertake such defense.  For the avoidance of doubt,
none of the Company’s officers or directors will indemnify the Company for
claims by third parties, including, without limitation, claims by vendors and
prospective target businesses.
-3-

--------------------------------------------------------------------------------

6.    To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 2,250,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees that it shall forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 562,500 multiplied by a fraction, (i) the numerator of which
is 2,250,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
2,250,000.  All references in this Letter Agreement to Shares of the Company
being forfeited shall take effect as surrenders for no consideration of such
Shares as a matter of Cayman Islands law.  The forfeiture will be adjusted to
the extent that the over-allotment option is not exercised in full by the
Underwriters so that, on an as-converted basis, the Sponsor will own an
aggregate of 20.0% of (i) the total number of Offering Shares (including any
Offering Shares issued in connection with the Underwriters’ exercise of the
over-allotment option), (ii) the number of Founder Shares held by the Sponsor
and its permitted transferees following such forfeiture and (iii) the number of
Forward Purchase Shares required to be purchased by the Forward Purchase
Investor pursuant to the Forward Purchase Agreement.  Each of the Sponsor and
each Insider further agrees that to the extent that the size of the Public
Offering is increased or decreased, the Company will effect a capitalization or
share surrender or redemption or other appropriate mechanism, as applicable,
immediately prior to the consummation of the Public Offering in such amount as
to maintain the ownership, on an as-converted basis, of the Sponsor at 20.0% of
(i) the total number of Offering Shares (including any Offering Shares issued in
connection with the Underwriters’ exercise of the over-allotment option), (ii)
the number of Founder Shares held by the Sponsor and its permitted transferees
following such capitalization and (iii) the number of Forward Purchase Shares
required to be purchased by the Forward Purchase Investor pursuant to the
Forward Purchase Agreement.  In connection with such increase or decrease in the
size of the Public Offering, then (i) the references to 2,250,000 in the
numerator and denominator of the formula in the first sentence of this paragraph
shall be changed to a number equal to 15.0% of the number of shares included in
the Units issued in the Public Offering and (ii) the reference to 562,500 in the
formula set forth in the immediately preceding sentence shall be adjusted to
such number of Founder Shares that the Sponsor would have to return to the
Company in order to hold (with the Forward Purchase Investor) an aggregate of
20.0% of (A) the total number of Offering Shares (including any Offering Shares
issued in connection with the Underwriters’ exercise of the over-allotment
option), (B) the number of Founder Shares held by the Sponsor following such
capitalization and (C) the number of Forward Purchase Shares required to be
purchased by the Forward Purchase Investor pursuant to the Forward Purchase
Agreement.


7.    Each of the Sponsor and each Insider who is an officer of the Company
hereby agrees not to participate in the formation of, or become an officer or
director of, any other blank check company until the Company has entered into a
definitive agreement regarding an initial Business Combination or the Company
has failed to complete an initial Business Combination within the time period
set forth in the Charter.
-4-

--------------------------------------------------------------------------------

8.    (a)     Each of the Sponsor and each Insider who is an officer of the
Company agrees that it, he or she shall not Transfer any Founder Shares or any
Ordinary Shares issued upon conversion thereof (the “Founder Shares Lock-up”)
until the earlier of (A) one year after the completion of an initial Business
Combination and (B) the date following the completion of the Company’s initial
Business Combination on which the Company completes a liquidation, merger, share
exchange or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property (the “Founder Shares Lock-up Period”). 
Notwithstanding the foregoing, if (x) subsequent to the Company’s initial
Business Combination, the closing price of the Ordinary Shares equals or exceeds
$12.00 per share (as adjusted for share splits, share capitalizations,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) if the Company consummates a liquidation,
merger, share exchange or other similar transaction after the initial Business
Combination which results in the Company’s shareholders having the right to
exchange their shares for cash, securities or other property, the Founder Shares
shall be released from the Founder Shares Lock-up.


   (b)    Each of the Sponsor and each Insider agrees that it, he or she shall
not Transfer or assign any Private Placement Warrants (or Shares issued or
issuable upon the exercise of the Private Placement Warrants), until 30 days
after the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).


    (c)    Notwithstanding the provisions set forth in paragraphs 8(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
issued or issuable upon the exercise or conversion of the Private Placement
Warrants or the Founder Shares and that are held by the Sponsor, any Insider or
any of their permitted transferees (that have complied with this paragraph
8(c)), are permitted (i) to the Company’s officers or directors, any affiliate
or family member of any of the Company’s officers or directors, any affiliate of
the Sponsor or to any member of the Sponsor or any of their affiliates or
shareholders, (ii) in the case of an individual, as a gift to such person’s
immediate family or to a trust, the beneficiary of which is a member of such
person’s immediate family, an affiliate of such person or to a charitable
organization; (iii) in the case of an individual, by virtue of laws of descent
and distribution upon death of such person; (iv) in the case of an individual,
pursuant to a qualified domestic relations order; (v) by private sales or
transfers made in connection with the Forward Purchase Agreement or similar
arrangement or in connection with the consummation of a Business Combination at
prices no greater than the price at which the shares or warrants were originally
purchased; (vi) by virtue of the laws of the Cayman Islands upon dissolution of
the Sponsor, (vii) in the event of the Company’s liquidation prior to its
consummation of its initial Business Combination; or (viii) in the event that,
subsequent to its consummation of an initial Business Combination, the Company
completes a liquidation, merger, share exchange or other similar transaction
which results in all of its shareholders having the right to exchange their
Ordinary Shares for cash, securities or other property; provided, however, that
in the case of clauses (i) through (vi) these permitted transferees must enter
into a written agreement with the Company agreeing to be bound by these transfer
restrictions.
-5-

--------------------------------------------------------------------------------

9.    Each of the Sponsor and each Insider represents and warrants that it, he
or she has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.  Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background.  The information
in each Insider’s questionnaire furnished to the Company is true and accurate in
all respects.  Each Insider represents and warrants that: it, he or she is not
subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it, he
or she has never been convicted of, or pleaded guilty to, any crime (i)
involving fraud, (ii) relating to any financial transaction or handling of funds
of another person, or (iii) pertaining to any dealings in any securities and it,
he or she is not currently a defendant in any such criminal proceeding.


10.  Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds of the Public Offering and the sale
of the Private Placement Warrants held in the Trust Account prior to the
completion of the initial Business Combination: repayment of a loan and advances
of up to an aggregate of $300,000 made to the Company by the Sponsor; payment to
an affiliate of the Sponsor for office space, utilities and secretarial and
administrative support for a total of $10,000 per month; reimbursement for any
reasonable out-of-pocket expenses related to identifying, investigating and
consummating an initial Business Combination, and repayment of loans, if any,
and on such terms as to be determined by the Company from time to time, made by
the Sponsor or any of the Company’s officers or directors to finance transaction
costs in connection with an intended initial Business Combination, provided,
that, if the Company does not consummate an initial Business Combination, a
portion of the working capital held outside the Trust Account may be used by the
Company to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment.  Up to $2,000,000 of such loans may be
convertible into warrants at a price of $1.00 per warrant at the option of the
lender.  Such warrants would be identical to the Private Placement Warrants,
including as to exercise price, exercisability and exercise period.


11.   Each of the Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the Board and hereby consents to being named in the Prospectus as a
director of the Company.


12.  During the term of this Agreement, the Company shall, on a quarterly basis,
reimburse each Independent Director for all reasonable out-of-pocket expenses
incurred by each Independent Director in connection with fulfilling his service
on the Board; provided, however, that each Independent Director complies with
the applicable policies, practices and procedures of the Company and submits
proper expense reports, receipts or similar documentation of such expenses as
the Company may require.
-6-

--------------------------------------------------------------------------------

13.  As used herein, (i) “Forward Purchase Investor” shall mean SC Health Group
Limited, with whom the Company has entered into the Forward Purchase Agreement;
(ii) “Business Combination” shall mean a merger, share exchange, asset
acquisition, share purchase, reorganization or similar business combination,
involving the Company and one or more businesses; (iii) “Forward Purchase
Agreement” shall mean the agreement providing for the sale of 5,000,000 Ordinary
Shares and 1,250,000 Warrants to the Forward Purchase Investor in a private
placement that will close concurrently with the closing of the initial Business
Combination; (iv) “Forward Purchase Shares” shall mean the Ordinary Shares to be
issued to the Forward Purchase Investor pursuant to the Forward Purchase
Agreement; (v) “Founder Shares” shall mean the 5,562,500 Class B ordinary
shares, par value $0.00008 per share, held by the Sponsor or its permitted
transferees (or 5,000,000 shares if the over-allotment option is not exercised
by the Underwriters in full); (vi) “Initial Shareholders” shall mean the Sponsor
and any Insider that holds Founder Shares; (vii) “Private Placement Warrants”
shall mean the Warrants to purchase up to 5,000,000 Ordinary Shares of the
Company (or 5,540,000 Ordinary Shares if the over-allotment option is exercised
in full) that the Sponsor has agreed to purchase for an aggregate purchase price
of $5,000,000 in the aggregate (or $5,540,000 if the over-allotment option is
exercised in full), or $1.00 per Warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (viii)
“Public Shareholders” shall mean the holders of securities issued in the Public
Offering; (ix) “Shares” shall mean, collectively, the Ordinary Shares and the
Founder Shares; (x) “Trust Account” shall mean the trust fund into which a
portion of the net proceeds of the Public Offering and the sale of the Private
Placement Warrants shall be deposited; and (xi) “Transfer” shall mean the (a)
sale of, offer to sell, contract or agreement to sell, hypothecate, pledge,
grant of any option to purchase or otherwise dispose of or agreement to dispose
of, directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Exchange Act, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).


14.  This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby.  This Letter Agreement
may not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.


15.  No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties.  Any purported assignment in violation of this paragraph
shall be void and ineffectual and shall not operate to transfer or assign any
interest or title to the purported assignee.  This Letter Agreement shall be
binding on the Sponsor and each Insider and their respective successors, heirs
and assigns and permitted transferees.


16.  Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof.  All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.


17.  This Letter Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
-7-

--------------------------------------------------------------------------------

18.  This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or any other term or provision
hereof.  Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.


19.  Each of the Sponsor and each Insider hereby agrees and acknowledges that:
(i) the Underwriters and the Company may be irreparably injured in the event of
a breach by such Sponsor or Insider of its, his or her obligations under
paragraphs 1, 2, 4, 5, 6, 8(a), 8(b) and 10 of this Letter Agreement, (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.


20.  This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.


21.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.


22.  This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by May 31, 2020; provided
further that paragraph 5 of this Letter Agreement shall survive such
liquidation.


[Signature Page Follows]
-8-

--------------------------------------------------------------------------------

 
Sincerely,
           
SC HEALTH HOLDINGS LIMITED
         
By:
/s/ David Sin    
Name:
David Sin
 
Title:
Director
         
By:
/s/ David Sin    
Name: David Sin
         
By:
/s/ Angelo John Coloma    
Name: Angelo John Coloma
         
By:
/s/ Hwei Lynn Lau
   
Name: Hwei Lynn Lau
          By: /s/ Lim Cheok Peng     Name:  Lim Cheok Peng
           
By:
/s/ Frank Lavin    
Name: Frank Lavin
         
By:
/s/ Suresh Marimuthu    
Name: Suresh Marimuthu



Acknowledged and Agreed:


SC HEALTH CORPORATION
     
By:
/s/ David Sin  
Name:
David Sin
 
Title:
Director
 



















[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------